United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3140
                        ___________________________

                             Braun Nathan Thompson

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                              Submitted: May 13, 2019
                                Filed: May 17, 2019
                                   [Unpublished]
                                   ____________

Before ERICKSON, WOLLMAN, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

      Braun Thompson appeals the district court’s1 order denying his 28 U.S.C.
§ 2255 motion. The district court granted Thompson a certificate of appealability on

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
whether he was properly sentenced under the Armed Career Criminal Act (ACCA),
18 U.S.C. § 924(e). Thompson claimed that his prior Minnesota convictions for
aggravated robbery no longer qualified as predicate violent felonies without reliance
on the ACCA’s residual clause, which was invalidated as unconstitutionally vague
in Johnson v. United States, 135 S. Ct. 2551, 2557 (2015). Following de novo
review, see United States v. Hernandez, 436 F.3d 851, 854 (8th Cir. 2006), we
conclude that Thompson was properly sentenced as an armed career criminal and that
the district court did not err in denying relief, see United States v. Pettis, 888 F.3d
962, 965-66 (8th Cir. 2018), cert. denied, 139 S. Ct. 1258 (2019); United States v.
Libby, 880 F.3d 1011, 1013 (8th Cir. 2018). The judgment of the district court is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-